BEFORE: JOAN M. AZRACK                                           DATE: 10/6/2020
UNITED STATES DISTRICT JUDGE                                     TIME: 10:30 AM (30 Mins.)

                          CRIMINAL CAUSE FOR GUILTY PLEA                       FILED
                                                                               CLERK
DOCKET NO. 17-cr-00583 (JMA)                                         2:33 pm, Oct 06, 2020

DEFENDANT: Vincent J. Trimarco, Jr.              DEF. #: 1               U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF NEW YORK
☒ Present ☐ Not present       ☐ Custody          ☒Bail
                                                                         LONG ISLAND OFFICE
DEFENSE COUNSEL: Dennis J. Ring, Matin Emouna
☐ Federal Defender    ☐ CJA          ☒ Retained

AUSA: Catherine Mary Mirabile, Michael Bushwack

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Fred Guerino              COURTROOM DEPUTY: DJF

☒   Case Called.           ☒    Counsel present for all sides.

☒   Defendant is sworn, informed of his rights, and waives trial.

☒   Defendant enters a plea of Guilty to Count 1 of the Superseding Indictment.

☒   The defendant explains the offense committed and the Government outlines the proof
    they would present at trial.

☒   Having administered the allocution and finding that the plea was knowingly and
    voluntarily made and not coerced, the Court finds a factual basis for the plea and
    accepts it.

Sentencing:   ☐    To be set by Probation.
              ☒    Set for February 3, 2021 at 11:00 AM      before Judge Azrack.

Defendant     ☒    Remains on Bond        ☐    Remains in Custody.

OTHER:
